If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



SARA ELYAS,                                                          UNPUBLISHED
                                                                     April 9, 2019
               Plaintiff-Appellant,

v                                                                    No. 342988
                                                                     Ingham Circuit Court
MAHA GEBREL,                                                         LC No. 17-000819-NO

               Defendant-Appellee.


Before: SWARTZLE, P.J., and CAVANAGH and CAMERON, JJ.

PER CURIAM.

       Plaintiff, Sara Elyas, appeals as of right an order of the circuit court dismissing without
prejudice her lawsuit against defendant, Maha Gebrel. We affirm.

        An altercation occurred between the parties on December 3, 2015. When police
responded, they documented a small cut on plaintiff. Defendant contended that plaintiff’s injury
resulted from an accidental hit with a key ring as defendant was attempting to retreat from the
altercation, whereas plaintiff contended that defendant intentionally cut her with a knife. The
police classified the altercation as a “non-criminal incident.” Plaintiff subsequently filed a civil
complaint in the circuit court alleging negligence and assault on the part of defendant. The
circuit court dismissed the complaint without prejudice, stating that plaintiff failed to provide
documentation that the amount in controversy exceeded $25,000 such that the circuit court, and
not the district court, had subject-matter jurisdiction. See MCL 600.8301(1). Plaintiff appeals
the order of dismissal.

        Whether a court has subject-matter jurisdiction is a question of law, and we review issues
of law de novo. River Investment Group, LLC v Casab, 289 Mich. App. 353, 355; 797 NW2d 1
(2010). To the extent the circuit court’s order could be deemed a sua sponte grant of summary
disposition under MCR 2.116(I)(1), our review, again, is de novo. See Al-Maliki v LaGrant, 286
Mich. App. 483, 484-485; 781 NW2d 853 (2009). The circuit court record does not contain any
indication that plaintiff contested the requirement that she provide documentation showing the
jurisdictional monetary threshold. As such, plaintiff’s appellate challenge to the circuit court’s
requirement for documentation is not preserved. This Court reviews unpreserved issues for plain



                                                -1-
error. Demski v Petlick, 309 Mich. App. 404, 426-427; 873 NW2d 596 (2015). To the extent
plaintiff may be attempting to argue that that the circuit court erred by failing to grant her
additional time to provide the necessary documentation, this Court reviews for an abuse of
discretion a decision regarding a party’s failure to comply with procedural deadlines. See,
generally, Kurtz v Faygo Beverages, Inc, 466 Mich. 186, 192; 644 NW2d 710 (2002).

       On appeal, plaintiff does not even attempt to counter the circuit court’s reason for
dismissing the case, i.e., her failure to provide, within a certain procedural timeline, documentary
evidence supporting an amount in controversy exceeding $25,000. As such, appellate relief is
not available. See Derderian v Genesys Health Care Sys, 263 Mich. App. 364, 381; 689 NW2d
145 (2004) (where an appellant “fails to dispute the basis of the trial court’s ruling,” this Court
need not consider granting appellate relief).

        Even if this Court were to deem plaintiff’s mere filing of her appellate brief a “challenge”
to the circuit court’s ruling, plaintiff has presented no facts or legal authorities to support a
conclusion that the circuit court erred in its analysis of the jurisdictional issue or in its decision to
decline plaintiff’s request for “extension days” to provide the needed documentary evidence. “It
is not sufficient for a party simply to announce a position or assert an error and then leave it up to
this Court to discover and rationalize the basis for his claims, or unravel and elaborate for him
his arguments, and then search for authority either to sustain or reject his position.” Wilson v
Taylor, 457 Mich. 232, 243; 577 NW2d 100 (1998) (cleaned up). Plaintiff is not entitled to
appellate relief.

        Furthermore, the circuit court did not plainly err in analyzing jurisdiction in light of
Hodge v State Farm Mut Auto Ins Co, 499 Mich. 211; 884 NW2d 238 (2016), and Meisner Law
Group, PC v Weston Downs Condo Ass’n, 321 Mich. App. 702; 909 NW2d 890 (2017). In
Hodge, our Supreme Court indicated that the jurisdictional amount is “based on the amount
prayed for in the complaint,” subject to a “bad faith” exception. Hodge, 499 Mich. at 221-222.
In Meisner, 321 Mich. App. at 718, this Court concluded that “bad faith is not a plaintiff’s
subjective ill will” but “exists when a plaintiff’s claim to damages in the pleadings [is]
unjustifiable because they could not be proved” (cleaned up). The Meisner Court concluded that
if the documentary evidence “shows by undisputed facts that the plaintiff’s claim to damages
exceeding the jurisdictional amount cannot be proved,” dismissal is proper. Id. at 719.

       In this case, plaintiff filed a complaint alleging a “broken hand,” but submitted
documents, including plaintiff’s own statement, demonstrating only the existence of an injury to
the top of plaintiff’s head. In this same statement, plaintiff referred to a hospital bill of
$6,636.10, and the police incident report submitted with the complaint refers to the injury as a
“small cut on the top of her head.” It was not plainly erroneous for the circuit court to conclude
that summary disposition under MCR 2.116(I)(1) was appropriate because the evidence
submitted by plaintiff herself failed to show an amount in controversy that exceeded $25,000.

        If this Court analyzes plaintiff’s appeal as a challenge to the circuit court’s decision
declining to grant plaintiff additional time to file necessary documentation, there is again no
basis for reversal. MCR 2.401(B)(2)(a) states that “the court shall establish times for events the
court deems appropriate.” In this case, the circuit court issued a scheduling order that
established a date for a scheduling conference. The order stated: “You will be required to certify

                                                  -2-
on the Scheduling Conference Order that this case is more than $25,000 or it may be dismissed
by the [c]ourt.” The scheduling conference took place, yet plaintiff did not file her utterly
nonspecific request for “extension days” until several weeks later. Under these circumstances,
the circuit court did not abuse its discretion in disallowing further time.

       Affirmed.

                                                         /s/ Brock A. Swartzle
                                                         /s/ Mark J. Cavanagh
                                                         /s/ Thomas C. Cameron




                                             -3-